 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MANICHAHN RATTS,
                                                     NO: 1:18-CV-3174-TOR
 8                               Plaintiff,
                                                     ORDER OF DISMISSAL WITH
 9          v.                                       PREJUDICE

10    COMMERCE WEST INSURANCE
      COMPANY, a foreign insurance
11    company,
                           Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulation for Order of Dismissal

14   with Prejudice and without Fees and Costs (ECF No. 12). The Court has reviewed

15   the record and files herein, and is fully informed.

16         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

17   a court order by filing a stipulation signed by all parties who have appeared. Here,

18   the parties have stipulated “to the dismissal of all claims in this suit with prejudice,

19   and without an award of attorney fees or costs to either party.” ECF No. 12 at 1.

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, the claims

 3   asserted in this action are DISMISSED with prejudice and without an award of

 4   attorney fees or costs to either party.

 5         All deadlines, hearings and trial are stricken.

 6        The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED April 25, 2019.

 9

10
                                      THOMAS O. RICE
11                             Chief United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
